Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: A method for preparing a steviol glycoside composition, which method comprises providing a fermentation broth comprising a steviol glycoside; subjecting the fermentation broth to a solid-liquid separation and a crystallization, to yield a first steviol glycoside composition; combining the first steviol glycoside composition with water to form a steviol glycoside solution; and recrystallizing, at pH 7.0 or above, a second steviol glycoside composition from the steviol glycoside solution, wherein the resulting second steviol glycoside composition comprises less nitrogen than the first steviol glycoside composition; the nitrogen in the resulting second steviol glycoside composition is no more than 800 ppm; and the resulting second steviol glycoside composition comprises at least 80% on a dry weight basis of at least one steviol glycoside selected from the group consisting of rebaudioside A, rebaudioside D, and rebaudioside M is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
March 10, 2021